DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 11/29/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/29/2019 is withdrawn.  Claims 21 and 22, directed to Species III (the species of Figure 4), Species IV (the species of Figure 5), and Species VI (the species of Figure 7), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Bootcheck (Reg. No. 52,636).

Amendments to the Claims
On line 3 of claim 20, “a set screw” has been changed to “the set screw”
On line 3 of claim 21, “a set screw” has been changed to “the set screw”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 8, attention is directed to, for example, Despres (U.S. Patent No. 6,341,925 B1).  Examiner notes that Despres was cited by Examiner on the PTO-892 mailed on 4/30/2021.  
Figure 2 of Despres shows an exploded view of a hole saw arbor, the hole saw arbor having a stem (23) having a first end, a second end, a longitudinal axis.  The stem (23) is further shown as having a drill shank portion (34) that is sized and shaped to be fit into a power tool (A).  Please note that Figure 13 shows the drill shank portion (34) being fit into the chuck (B) of the power tool (A).  
	Turning back to Figure 2 of Despres, it can be seen therein that the stem (23) also has a first set of stem threads (28) on an exterior portion (27) thereof.  Figure 2 of Despres also shows the hole saw arbor as having a drive bushing (21).  Next, as can be seen in Figure 3 of Despres, the drive bushing (21) includes a locking body (50) that has interior threads (60).  As such, the drive bushing (21) includes said interior threads (60).  Note that the interior threads (60) pair with the first set of stem threads (28) such that the drive bushing (21) is able, through rotation, to be moved longitudinally along said stem (23).  Between Figures 14 and 15 the drive bushing (21) is shown as having been moved longitudinally along said stem (23).
	Next, as can be seen between Figures 2 and 3, the drive bushing (21) has a hole (100) formed in the collar (45) thereof for receiving a set screw (105).  When the drive bushing (21) is selectively moved along the stem (23), into at least two locations, for example, the set screw (105) thereof is also selectively moved along said stem (23).  
	Despres though, does not teach “said first set of stem threads is shaped for receiving a correspondingly threaded portion of a first cylindrical saw blade, said first cylindrical saw blade having a threaded opening.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Despres so as to produce the present invention as set forth in independent claim 8.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        

/MICHAEL VITALE/Examiner, Art Unit 3722